                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF MAINE


    JEFFREY BOUDREAU, AS                            )
    PERSONAL REPRESENTATIVE OF THE                  )
    ESTATE OF WENDY BOUDREAU,                       )
                                                    )
                                PLAINTIFF           )       CIVIL NO. 2:17-CV-259-DBH
                                                    )
    V.                                              )
                                                    )
    SHAW’S SUPERMARKETS, INC.,                      )
                                                    )
                                DEFENDANT           )


          DECISION AND ORDER ON PLAINTIFF’S MOTION FOR SANCTIONS
              AND DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


           A violent grocery store murder in 2015 generated this civil lawsuit.

Without provocation, one customer murdered another customer in the store’s

ice cream aisle on a summer afternoon.                  Later that year, the murderer was

sentenced to life in prison.1 In 2017, the personal representative of the victim’s

estate (her husband) brought this wrongful death lawsuit against the grocery

store for negligence, arguing that the store should have foreseen the danger and

taken preventive action.2 The defendant moved for summary judgment, and the

plaintiff opposed the motion and moved for sanctions because most of the store

video for the days and weeks preceding the murder is missing.                          After oral




1   See    Maine   Dep’t   of    Corrections,   Prisoner/Probationer      Search,    available       at
https://www1.maine.gov/cgi-bin/online/mdoc/search-and-deposit/detail.pl?mdoc number1=153612
(last visited July 1, 2019). I take judicial notice of the sentence under Fed. R. Evid. 201(b)(2).
2 Jurisdiction is based upon diversity of citizenship.
argument on June 6, 2019, I deny the motion for sanctions and grant the motion

for summary judgment.

                         BACKGROUND UNDISPUTED FACTS

      Shaw’s operates a grocery store in Saco, Maine.       The deceased victim,

Wendy Boudreau, was a regular customer.          So was the murderer, Connor

MacCalister. On August 19, 2015, MacCalister brutally murdered Boudreau by

slitting her throat with a knife in the store’s ice cream aisle. MacCalister has

said that she selected Boudreau partly because she was an older woman who

would be less able to resist. Pl.’s Add’l Statement of Mat. Facts (PASMF) at ¶¶ 66-

67 (ECF No. 84). Despite the efforts of store personnel and customers, including

two EMTs shopping in the store at the time, Boudreau did not survive.

                     MOTION FOR SANCTIONS FOR SPOLIATION

      During discovery, the plaintiff requested all the Saco store video showing

MacCalister’s appearance and behavior in Shaw’s in the days and weeks

preceding the murder. The store had 48 motion-activated video cameras that

produced recordings that could be viewed contemporaneously or at a later date.

McCourt Dep. 52-53 (ECF No. 56-10). If video from a particular day was not

saved, that data was overridden as the hard drive became full. According to

Senior Asset Protection Specialist Warren McCourt, that occurred about every 3-

4 weeks, such that there were generally 3-4 weeks of data available at any given

time. See McCourt Aff. II (ECF No. 96-3). In this case, however, Shaw’s has

provided video only for the day of the murder and for some of MacCalister’s




                                                                                  2
transactions two days earlier,3 but not for other days and weeks preceding the

incident. That missing video is the subject of the spoliation dispute.

       Although earlier cases articulate a federal court’s inherent authority to

grant relief for spoliation of evidence, in 2015 the Federal Rules of Civil Procedure

adopted a major amendment of the spoliation rules for electronically stored

information. Fed. R. Civ. P. 37(e) now occupies the field, to the exclusion of a

federal court’s inherent authority and, for the most part, state law:4 “New Rule

37(e) . . . forecloses reliance on inherent authority or state law to determine when

certain measures should be used.”             Adv. Comm. Note to 2015 Amendment;

Gonzalez-Bermudez v. Abbott Lab PR Inc., 214 F. Supp. 3d 130, 161 (D.P.R.

2016) (quoting the Advisory Committee Note).

       Rule 37(e) now provides:

              If electronically stored information that should have been
              preserved in the anticipation or conduct of litigation is lost
              because a party failed to take reasonable steps to preserve it,
              and it cannot be restored or replaced through additional
              discovery, the court:
                  (1) upon finding prejudice to another party from loss of
              the information, may order measures no greater than
              necessary to cure the prejudice; or
                  (2) only upon finding that the party acted with the intent
              to deprive another party of the information’s use in the
              litigation may:
                      (A) presume that the lost information was unfavorable
              to the party;
                      (B) instruct the jury that it may or must presume the
              information was unfavorable to the party; or
                      (C) dismiss the action or enter a default judgment.




3 At oral argument I learned that the earlier video was preserved because MacCalister had cash
register receipts in her pocket when she was arrested showing transactions on that earlier day
as well as the cash register line involved.
4 Whether and when there is a duty to preserve remains a decision based on “a common-law

duty” “when litigation is reasonably foreseeable,” and the Rule “does not attempt to create a new
duty to preserve.” Adv. Comm. Note to 2015 Amendment, Fed. R. Civ. P. 37(e).
                                                                                               3
According to Rule 34(a)(1)(A), “electronically stored information” includes

“photographs    [and] . . . images . . . stored   in   any   medium    from   which

information can be obtained either directly or, if necessary, after translation . . .

into a reasonably usable form.” The 2006 Advisory Committee Note to that Rule

subsection says that the definition “is expansive and includes any type of

information that is stored electronically,” and that “[r]eferences elsewhere in the

rules to ‘electronically stored information’ should be understood to invoke this

expansive approach.” Id. Thus, under the amended Rule, Shaw’s store video is

electronically stored information.

      At oral argument, I asked the lawyers what I should treat as the record for

purposes of resolving the spoliation motion. What follows reflects what they told

me.

      Immediately following the murder, Shaw’s preserved for the police that

day’s video of the Saco store showing the victim and MacCalister (but not the

actual murder because no camera covers the ice cream aisle, see McCourt Dep.

15:18-21), as well as MacCalister’s transactions two days earlier. That video has

been made available to the plaintiff.       At the outset of the lawsuit and the

beginning of discovery, both parties’ lawyers believed there was no other video.

As a result of the 2018 deposition of the store’s Senior Asset Protection

Specialist, however, the parties learned that on the day of the murder Shaw’s

not only transferred the day’s relevant video onto a disk for the police, but also

“physically removed the two hard drives and a black Intellex box on which the




                                                                                   4
video for the last 30 days or so was stored and set them aside in the server room5

at the store.” McCourt Aff. II ¶ 12. McCourt “taped a sign to the Intellex box,

which stated ‘DO NOT TOUCH THIS HARD DRIVE—YOU NEED TO CONTACT

WARREN OR RICK6 FIRST.’”              Id.   When asked after his 2018 deposition “to

retrieve the three hard drives that were set aside,” he reported that “two were

nowhere to be found. Although we found the Intellex box, it only contained

images from 2016 and none from 2015, when the murder occurred.” Id. ¶ 13.

The lawyers for both parties confirmed this information.7 The record does not

reveal how this state of affairs came to be, nor what happened to the hard drives

that McCourt originally preserved. The plaintiff did not pursue further discovery

on the topic of the missing video.8

       At oral argument, I asked the plaintiff’s lawyer what the plaintiff wanted

by way of remedy if I found a Rule violation (her legal memorandum had made

varying requests). The lawyer responded that because at summary judgment I

must view the evidence in the light most favorable to the plaintiff, and because

she had proffered direct witness testimony about how MacCalister behaved in

the store, there was no need at summary judgment to compensate for any

prejudice caused by the missing video. But at trial, where there will be cross-

examination and presentation of conflicting evidence, she wants an instruction


5 It was also referred to as the “tower net room.” McCourt Dep. at 17:18 (ECF No. 56-10).
6 Rick DesFosses was the District Loss Prevention/District Asset Protection Manager. See
DesFosses Dep. at 3:23-4:25 (ECF No. 84-19).
7 At oral argument I understood Shaw’s’ lawyer to say that she and the plaintiff’s lawyer were the

ones who discovered that the preserved data covered 2016. See also Tr. of Hearing before
Magistrate Judge Rich on Jan. 3, 2019, at 23 (ECF No. 108) (same). But it does not matter to
my decision whether McCourt or the lawyers discovered that fact first.
8 Further discovery was discussed at a conference with the Magistrate Judge on January 3, 2019.

See Jan. 3, 2019 Tr., note 7, supra, at 34-37.
                                                                                                5
about “a permissive inference that essentially whatever’s shown on that video

may contradict what Shaw’s is going to introduce as evidence, minimizing the

fact that her behavior was anything that put them on notice. We would want

the jury to infer that.”

       I now address the requirements of Rule 37(e).

       Duty to Preserve. At oral argument, Shaw’s’ lawyer argued that Shaw’s

had no duty to preserve any video of events before the day of the murder because

a civil lawsuit was not reasonably anticipated after the murder.9 But in fact

Shaw’s did initially preserve the video, and the record does not disclose when

the relevant hard drive disappeared or was overwritten. For all I know, it could

have occurred after the plaintiff filed this lawsuit. For purposes of the motion I

assume that Shaw’s had a common law duty to preserve the video at the

undetermined time it was destroyed.10

       Under Rule 37(e), if electronically stored information should have been

preserved in anticipation of litigation, but was lost because of the failure to take

reasonable steps to preserve it, and if it cannot be restored or replaced through

additional discovery, the Rule specifies the available relief.

       Failure to Take Reasonable Steps to Preserve. Shaw’s initially took

reasonable steps to preserve the video when McCourt set aside the hard drives



9 She referred to a meeting that took place soon after the murder (an EMT called it a “roundtable,”
Armand Beaulieu Dep. at 28 (ECF No. 56-6); see also Jerry Beaulieu Dep. at 26-28 (ECF No. 56-
7)), where the victim’s family and Shaw’s representatives were present and the plaintiff
apparently said that he didn’t blame Shaw’s. This lawsuit was not filed until July of 2017. (ECF
No. 1). The plaintiff gave Shaw’s notice of his claim in May of 2017. See Def.’s Objection to Pl.’s
Am. Mot. Ex. 1 (ECF No. 97-1).
10 The duty to preserve is determined by common law.             See Adv. Comm. Note to 2015
Amendment, Fed. R. Civ. P. 37(e), note 4, supra.
                                                                                                 6
in the tower net room with a sign not to touch them. Was their disappearance

thereafter due to the failure to take reasonable steps to preserve them? I cannot

answer that question on the record the parties presented, but for purposes of

the motion I will assume the answer is yes, because the video was at all times

under Shaw’s’ control.

      Restore or Replace through Additional Discovery.             Can additional

discovery restore or replace the missing video? No, there is no way to restore or

replace the lost electronic data, i.e., the video itself.

      Prejudice.      Has the plaintiff been prejudiced by the loss of this

information?    The Advisory Committee Note specifies that the Rule does not

determine whose burden it is to prove or disprove prejudice, but leaves that

decision to the court’s discretion. Even if I place the burden here on Shaw’s, I

am doubtful there is any prejudice to this plaintiff.         Witnesses (staff and

customers) can be and were deposed (here, over twenty, Pl.’s Opp’n to Def.’s Mot.

for Summ. J. (Pl.’s Opp’n) at 1 (ECF No. 85)) about what they observed of

MacCalister in Shaw’s before the murder.            No limits were placed on such

depositions. At most, the missing video might provide images of what certain

customers say they observed about MacCalister at Shaw’s before the day of the

murder.    At oral argument I asked the plaintiff’s lawyer what her best-case

scenario would be of what the missing video might reveal, and she said that she

wished she could show the jury MacCalister’s behavior at the checkout lines to

rebut any argument Shaw’s might make that MacCalister was “shy, quiet,

childlike, innocent” rather than “a disturbance or harmful or scary.”         For

summary judgment purposes, however, I will assume that MacCalister was in
                                                                                 7
the store virtually every day, and that she always dressed the same way and

exhibited the same mien.           I will also assume that she had encounters with

customers as they describe the encounters. I believe that, under Rule 37(e)(1),

that is a measure that cures any prejudice at summary judgment, and the

plaintiff’s lawyer agreed as much at oral argument.

       Inference Instruction. Below, I conclude that there will be no trial. But

because the spoliation issue has been fully argued and because this District has

not previously dealt with the amended Rule, I will complete the analysis. If the

case were to go to trial, could the plaintiff obtain the extra curative relief he

requests? Any inference—permissive or mandatory—that there is unfavorable

information on the missing video is available “only upon finding that [Shaw’s]

acted with the intent to deprive [the plaintiff] of the information’s use in the

litigation.” Fed. R. Civ. P. 37(e)(2).11 The plaintiff’s lawyer urged at oral argument

that I should infer intent because someone ignored the sign that McCourt had

placed on the hard drives in the net tower room, thereby making them

unavailable. But what the Rule requires is “intent to deprive another party of the

information’s use in the litigation,” which is not just intentional action but a

specific kind of intent.12 There has been no such showing here. For all this

record shows, some employee might have needed the hard drives for another

purpose and intentionally removed them, but with no intent to prevent this


11 The intent requirement for such an instruction “is consistent with the underlying notion of the
adverse inference─that it is reasonable to presume that the lost information was harmful to the
party’s failure to preserve because the failure to preserve implies that it was unfavorable.” 8B
Charles Alan Wright et al., Federal Practice & Procedure § 2284.2 (3d ed. 2019).
12 See, e.g., Auer v. Minot, 896 F.3d 854, 858 (8th Cir. 2018) (“serious and specific sort of

culpability”; “intentional, bad-faith misconduct”).
                                                                                                8
plaintiff from using the video in this lawsuit. Unlike prejudice, the Advisory

Committee Note does not discuss whose burden it is to prove or disprove this

specific kind of intent. But the cases generally treat it as the moving party’s

burden.     Postle v. Silkroad Tech., Inc., 2019 WL 692944, at **1, 7 (D.N.H.

Feb. 19, 2019) (applying the clear and convincing evidence standard); Jones v.

District of Columbia, 314 F. Supp.3d 36, 52 n.11 (D.D.C. 2018) (burden on the

moving party); Alabama Aircraft Ind., Inc. v. Boeing Co., 319 F.R.D. 730, 744

(N.D. Ala. 2017) (finding intent as to some ESI, but not as to other ESI because

“[a]lthough their loss is inexplicable, there is insufficient evidence for the court

to conclude that there was any nefarious intent involved”); Marshall v. Dentfirst,

P.C., 313 F.R.D. 691, 701 (N.D. Ga. 2016) (burden on the moving party).                           I

recognize the downside in assigning the burden to the moving party, because all

information about what happened is in the hands of the nonmoving party. But

here, the only intent evidence is evidence of good faith (McCourt’s attempt to

preserve the video), and the plaintiff did not pursue discovery about what

happened to the hard drives thereafter.

       I conclude, therefore, that without evidence of Shaw’s’ intent to deprive the

plaintiff of his ability to use the video in this lawsuit, the plaintiff is not entitled

to a jury instruction on inference, mandatory or permissive. If there were a trial,

perhaps I would let the jury hear about what happened to the video,13 but there

would be no inference instruction.


13“[S]ubdivision (e)(2) would not prohibit a court from allowing the parties to present evidence to
the jury concerning the loss and likely relevance of information and instructing the jury that it
may consider that evidence, along with all the other evidence in the case, in making its decision.
These measures, which would not involve instructing a jury it may draw an adverse inference

                                                                                                 9
                             MOTION FOR SUMMARY JUDGMENT

       On the motion for summary judgment, Maine’s substantive law of

premises liability applies. In broad terms, a grocery store has a duty to guard

its customers against both known dangers and those it should reasonably

anticipate, including third-party violence. I will elaborate further on Maine law

after I describe, in the light most favorable to the plaintiff, the facts as contained

in the record.14

       The summary judgment record is huge, consisting of documents,

depositions, affidavits, health care and police records, photographs and video.

The record describes MacCalister’s interactions with her family, health care

providers, the police, and the community, including affidavits and depositions

about her observed conduct on public streets.15

       Through these materials, the plaintiff presents extensive disturbing

evidence of MacCalister’s severe mental health issues and bizarre behavior

starting in her teenage years.                Her history includes severe psychosis,

hallucinations, homicidal rage, involuntary commitments, alcohol and drug

abuse, multiple drug overdoses, threatening and violent interactions between



from loss of information, would be available under subdivision (e)(1) if no greater than necessary
to cure prejudice.” 2015 Adv. Comm. Note, Fed. R. Civ. P. 37.
14 I refer for the most part, therefore, to the plaintiff’s opposing statement of material facts

(POSMF) and the plaintiff’s additional statement of material facts (PASMF) so long as they are
supported by appropriate record citations, D. Me. Loc. R. 56(c), or the defendant’s statement of
material facts (DSMF) where the plaintiff accepts it or does not properly controvert it, D. Me. Loc.
R. 56(f). I have also quoted directly from the depositions or affidavits on occasion. According to
Fed. R. Civ. P. 56(c)(3), “[t]he court need consider only the cited materials, but it may consider
other materials in the record.” When I have done so, I have checked the plaintiff’s statements of
material facts for any supportable challenges to the materials I have quoted.
15 The history is laid out in extensive detail in PASMF ¶¶ 1-74 (ECF No. 84). The defendant

challenges its admissibility and relevance, but admits the truth of most of it for purposes of the
motion for summary judgment.
                                                                                                 10
MacCalister and other members of the Saco community (even her own family),

carrying and brandishing a knife, delusions, periodic catatonia, severe paranoia,

and repeated involvement with Saco law enforcement.

       The plaintiff argues:

               Plaintiff’s Statement of Material Facts provide sufficient
               evidence from which a reasonable fact finder could conclude
               that [MacCalister]’s attack on Ms. Boudreau was foreseeable
               given evidence of anti-social behavior, unusual shopping
               habits and frightening appearance, loitering, history of
               scaring customers, previously being banned from the store,
               management’s knowledge of her criminal history and mental
               health issues, the public and Shaw’s employees’ general
               knowledge of her bizarre behavior on North Street and [the]
               surrounding area, not to mention Shaw’s employees’ own
               inferred fear of [MacCalister] given their lack of interaction
               with her in violation of their own policies.

Pl.’s Opp’n at 20. That statement encompasses a large collection of information,

not all of it possessed by or available to Shaw’s. There is no evidence that, before

the murder, Shaw’s had access to MacCalister’s medical or police records16 or

family interactions; no evidence that other individuals in the community

(including the victim’s family members who observed MacCalister’s behavior in

public spaces and streets outside Shaw’s even on the day of the murder) told

Shaw’s what they observed outside Shaw’s;17 no evidence that Shaw’s personnel


16 In 2011, when store director DeRoche called the police about MacCalister (see more detail in
text and note 20, infra), a police officer told him that some officers had previous interactions with
MacCalister. DeRoche Dep. 64:24-25-65:17 (ECF No. 56-1). But nowhere does the record
establish that Shaw’s knew any specifics about those interactions. The plaintiff agrees that it “is
likely true [that Shaw’s was not aware of [MacCalister’s] medical, criminal, and psychological
history].” Pl.’s Response at 5 (ECF No. 100). But the plaintiff argues that “it is not necessary
that Shaw’s knew these things in order for the evidence to nonetheless have probative value.”
Id. However, I focus my attention on what the evidence shows Shaw’s knew of the danger from
MacCalister or should reasonably have anticipated.
17 This includes, for example, PASMF ¶ 218, Anderberg Aff. (attached as Ex. D to Melia Aff.) ¶¶ 4-

7 (ECF No. 84-17) (referring to strange behavior including MacCalister’s pacing up and down the
street and an incident in which she “walked right up onto my porch and sat down beside my
brother [but] did not speak or make eye contact.”); PASMF ¶¶ 161-62; Wright Aff. at 1-2 (ECF

                                                                                                  11
themselves made any of those off-premises observations; and no direct evidence

that Shaw’s’ employees were actually frightened of MacCalister.18 I consider only

the information that the plaintiff can establish that Shaw’s personnel knew or

should have known before the murder and reasonable inferences that can be

drawn from it.19 I state that evidence in the light most favorable to the plaintiff.

       What Shaw’s Personnel Knew

       I turn first to what the record establishes that Shaw’s knew. In 2011, store

director DeRoche learned that customers had complained that MacCalister took

cigarettes out of the ashtray outside the store entrance, smoked them, and

looked scary. See POSMF ¶ 2; PASMF ¶ 238; DeRoche Dep. at 45:8-46:1. When

DeRoche went to observe her, she had a hoodie “kind of cover[ing] her face,” he

could see smoke rings coming out from under the hood and it “looked like



No. 84-16) (referring to his observations of MacCalister on a bus; I do consider his observations
of MacCalister inside Shaw’s); the deposition of the murder victim’s daughter, Jennifer Boudreau,
recounting that her aunt, Patti Parisien, observed MacCalister waving a knife on North Street
around lunchtime before the murder, PASMF ¶ 155, Jennifer Boudreau Dep. 27:12-14 (ECF No.
84-12); the deposition of the victim’s husband Jeffrey Boudreau recounting his observations of
MacCalister on North Street, Jeffrey Boudreau Dep. at 20:13-21:21 (ECF No. 84-12); the
deposition of the victim’s son, Jason Boudreau, in which he refers to MacCalister’s attire during
an incident in which she ran out in front of his car, and another occasion when she was waving
a knife on North Street, PASMF ¶ 156, Jason Boudreau Dep. at 16-20 (ECF No. 84-13). An EMT
testified that comments in town about MacCalister were that she was “just kind of odd, weird.”
Armand Beaulieu Dep. at 9 (ECF No. 56-6). A retired Saco police dispatcher provided an affidavit,
PASMF ¶¶ 217-18, saying (among other things) that the police “received a lot of calls from
concerned Saco residents complaining about MacCalister’s behavior or reporting that she was
engaged in suspicious activity” “on an almost daily basis sometimes more than once a day”
“behaving strangely while walking down the street, staring into space, pretending to shoot people,
or getting right up to car/home windows and staring into them,” Steven Boucouvalas Aff. ¶¶ 4-
5 (ECF No. 82-2); that “Saco residents constantly told me and others in the department that we
needed to get ‘that psycho’ (or words to that effect) off the streets,” id. ¶ 7. “Within the Saco
police and fire departments, it was common knowledge that MacCalister carried a knife (or
boxcutter). She was also rumored to have access to firearms.” Id. ¶ 10. The record does not
show that Shaw’s had any of this information I have recounted.
18 In note 23, infra, I discuss the plaintiff’s expert’s opinion that Shaw’s’ employees were afraid

and the plaintiff’s argument that it can be inferred that they were afraid.
19 Shaw’s’ lawyer said at oral argument “I think the store is responsible for what the employees

inside it know.” I therefore treat all Shaw’s’ personnel’s knowledge as Shaw’s’ knowledge.

                                                                                                12
something out of a scary movie.” Id. ¶¶ 116, 117, 238, 239. DeRoche called the

Saco police, learned that the police had previous unspecified interactions with

MacCalister, and banned MacCalister from the store. PASMF ¶ 27.20 After a

year, she was given permission to return. Id. ¶ 241.21 DeRoche asked loss

prevention personnel to watch her, and they did so until 2014. POSMF ¶¶ 16,

28; PASMF ¶¶ 110-11. He did not believe that MacCalister was violent. DeRoche

Dep. 84:15-85:15 (ECF No. 56-1). Bryan Goodrich succeeded DeRoche as store



20 The plaintiff’s legal memorandum, citing PASMF ¶¶ 238-39, says that the police “specifically
put DeRoche on notice that the Saco PD had a history with CM, who was ‘crazy,’ just like her
mother.” Pl.’s Opp’n at 8. What those cited paragraphs actually say is that “[t]he police told
DeRoche, ‘we’ve had interactions with her before,’ and CM lived with her mother who was ‘crazier
than she is.’” Id. ¶ 238 (citing the affidavit of the plaintiff’s expert, Melia). At DeRoche’s
deposition, the plaintiff’s lawyer asked DeRoche if the police “told you we’ve got a history with
her,” and he answered, “they didn’t say anything specific at all. All they said was, yeah, we’re
aware of her, we’ve had interactions with her before.” DeRoche Dep. at 64:24 -65:17 (ECF No.
56-1). He also testified: “I do remember them saying, we asked her to leave and we’ve had
interactions with her before. She lives─and they told me the street─with her mother. And it was
near the store. She lives there with her mother, and her mother is crazier than she is. That’s
the entire thing that I can remember from this police officer. And then she was gone. Again[,]
he may have said they trespassed her. I don’t remember hearing that.” Id. at 46:9-18.
21 In his affidavit, the retired Saco police dispatcher “recall[ed] that MacCalister was banned from

Shaw’s for a period of time when the manager called and asked someone to serve her with a
criminal trespass notice”; after the ban issued, “I took dispatch calls from employees of Shaw’s
who noted that MacCalister had returned to the premises and they were concerned.”
Boucouvalas Aff. ¶ 14; PASMF ¶ 221. No dates for these calls were given, but presumably they
were during the one-year ban. He also attached, as Exhibit C to his affidavit, “two dispatch calls
to Shaw’s where the subject’s name was not known,” saying, “It is quite possible that one or both
of these calls was about MacCalister, based on the physical description (male crew cut, fatigue
pants, talking to himself, mental issues). Boucouvalas Aff. Ex. C at 1. In addition, the behavior
described on the second page of Exhibit C (smoking and refusing to move for customers) is exactly
the kind of thing MacCalister was doing in 2011 when the manager of Shaw’s banned her from
the store.” Id. ¶ 15. That it is “quite possible” that the calls were about MacCalister is not
enough to make them admissible as evidence that Shaw’s had knowledge of MacCalister’s
behavior or capacity for violence. Moreover, I note that the first incident, December 31, 2012,
involved Customer Service Representative Michelle Schaffer, whose deposition was taken in this
case but without reference to the incident. In the dispatch note, it is stated that the person of
concern did not threaten anyone, but that Michelle Schaffer was concerned about a child
(approximately 7 years old) the person had on a sled. The presence of a child with MacCalister
does not square with any other description of her in this record. The second call in March of
2013 refers only to “male at entrance smoking and refusing to move for customers.” I realize
that MacCalister was generally recognized as transgender, living and identifying as a male before
the murder, PASMF ¶ 9 n.2, but that dispatch note of behavior outside a retail store is still far
too broad to identify that person as MacCalister.

                                                                                                 13
director in 2014. Def.’s Statement of Material Facts (DSMF) ¶ 32 (ECF No. 56);

POSMF ¶ 32; Goodrich Dep. at 19:15-22 (ECF No. 56-9). He heard no complaints

about MacCalister before the murder.                 DSMF ¶¶ 33-34; POSMF ¶ 33-34,

Goodrich Dep. 35:3-38:5. Adam Veno became the Assistant Store Director about

six weeks before the murder. PASMF ¶ 253. He does not remember seeing

MacCalister in the store. Id. ¶ 259; Veno Dep. at 34:17-19 (ECF No. 84-18).

       MacCalister visited Shaw’s virtually daily, sometimes more than once a

day.    DSMF ¶ 37; POSMF ¶ 37; see also PASMF ¶ 218 (describing how

MacCalister would walk by a Saco resident’s house on a “daily basis on her way

to Shaw’s”); Wood Dep. at 16:15-16 (ECF No. 56-4).                   She wore baggy men’s

clothing, either black or camouflage, with a chain on one side, and men’s military

boots. Her head was shaved; her jaw was clenched; she had bulging eyes, an

angry-looking face, and offensive Nazi tattoos on the underside of her arms just

above her wrists.22        POSMF ¶¶ 2, 6; PASMF ¶ 219.                 She spoke little and

sometimes not at all, even when spoken to directly. PASMF ¶ 225. She often

had a backpack and did not always use a shopping cart or basket. See POSMF

¶¶ 4, 71; PASMF ¶ 145. When she bought anything, she usually purchased a

small number of items. POSMF ¶ 7. There were unverified rumors that she

sometimes shoplifted. Id.




22 They were a swastika and an SS symbol. Although the store video is blurry, it appears that
on the day of the murder, MacCalister wore her sleeves rolled up, which would reveal the tattoos.
I therefore assume that Shaw’s’ personnel could see them. As previously mentioned, there is
also evidence that she was observed with a large knife on the public streets and even in a
psychiatrist’s office, PASMF ¶ 53, but there is no evidence that the knife was ever visible inside
Shaw’s. See, e.g., Schaffer Dep. at 10:9-12 (ECF No. 56-5).
                                                                                               14
       A customer who saw her once at Shaw’s in the year before the murder

described her: “She did not have a basket, but was walking up and down the

aisles with the same scary/angry look she always had on her face and in her

eyes, dressed in military fatigues.” PASMF ¶ 161; Thomas Wright Aff. ¶ 8 (using

the adjective “same” to describe her appearance on the bus that both MacCalister

and the affiant rode23) (ECF No. 84-16).

       One cashier, Brittani Leigh Wood, testified that she saw MacCalister in

Shaw’s quite frequently, sometimes more than once a day. Wood Dep. at 16:15-

16; see DSMF ¶ 37; POSMF ¶ 37. Wood described MacCalister as a strange

dresser, with a shaved head, Wood Dep. at 17, but Wood saw no weapon on

MacCalister in Shaw’s, id. at 18. She also did not see MacCalister on North

Street, id. at 20, as some members of the public did. She testified that after

MacCalister had gone through the cashier’s line, customers would say “she’s a

little strange or what’s with her, sly remarks,” id. at 21:19-20, or “she seems

weird,” id. at 22:14-15. See also POSMF ¶¶ 38-39.

       Customer       Service    Representative       Michelle    Schaffer     testified    that

MacCalister sometimes behaved strangely, PASMF ¶ 229; Schaffer Dep. 9:7 (ECF

No. 56-5):

              Her eyes would be kind of, like, big from time to time, just
              look at you. Just look, you know, almost like she was on—
              not necessarily unaware of her surroundings; but I think she
              was just—she gave me the impression that she might have


23The victim’s daughter, Jennifer Boudreau, testified that MacCalister had a very angry look on
the streets, Jennifer Boudreau Dep. at 20:16-17, and walked “like she was on a mission.” Id.
Affiant Wright said: “I never saw MacCalister when she did not look angry, scary and hateful.”
Wright Aff. ¶ 4 (ECF No. 84-16); PASMF ¶ 162. Affiant Wright was in Shaw’s on August 19, 2015,
but he did not see MacCalister until the murder occurred, and he described her then as “look[ing]
the same way she always did.” Wright Aff. ¶ 9.
                                                                                              15
               been on something. And a couple times she would come in
               shaking. So—
               ...
               I just felt awkward sometimes, I guess, around her. But I
               think it was general consensus, maybe a little bit, if
               somebody saw the same thing that I saw, that they might
               have been like, okay, she’s—something is up with her. But
               it’s nothing out of the norm with downtown Saco today.

PASMF ¶¶ 228, 230; Schaffer Dep. 9:9-24.24 Schaffer “had moments where she

felt uncomfortable around” MacCalister, PASMF ¶ 228; Schaffer Dep. at 25:10-

28:14.25 Schaffer could not recall speaking with her. Schaffer Dep. at 10:15-19.

Others told Schaffer that MacCalister stole, PASMF ¶¶ 233-34, but Schaffer

never witnessed it. Schaffer Dep. at 12:7. The plaintiff’s lawyer asked Schaffer

if there was any conversation with associates, employees or anyone “to the effect

that [MacCalister] was known to have frightening or threatening behavior.” She

responded: “I wouldn’t say she had threatening behavior. I think her appearance

to some people probably felt threatened just by her—the way that she—her

demeanor or the way that she carried herself or the way that she clothed herself.

But as for threatening behavior towards any of us, I don’t think I have ever

witnessed that.” Id. at 25:15-21; POSMF ¶ 43. Schaffer had seen MacCalister

in Saco outside of Shaw’s “a couple times,” but never saw her behaving strangely

on the street and never saw her with a knife in the store. Id. at 10:3-12. Schaffer

never saw MacCalister act in a violent manner. DSMF ¶ 44; POSMF ¶ 44.



24 McCourt testified at his deposition that Schaffer at one time said to him that MacCalister
“acted a little weird,” and he told her to talk to the store director. McCourt Dep. at 15, 37. There
is no testimony in her deposition nor evidence in the record more generally that Schaffer ever
did so.
25 DeRoche testified: “I have heard that maybe some people said they felt uncomfortable with her

in the store. That was─I didn’t hear that at the time [2011]. No one ever said a word to me about
feeling uncomfortable with her in the store or being afraid of her. No one said that to me, and
no one reported it to me either.” DeRoche Dep. at 69:17-24.
                                                                                                 16
      Customer Deb Surran testified about an incident in June or July of 2015,

several weeks before the murder. PASMF ¶ 118-28; Surran Aff. ¶¶ 3, 8 (ECF No.

84-8). Surran reported that she kept seeing MacCalister at the end of each aisle

as she shopped, and that MacCalister had no grocery cart.        Surran Dep. at

28:18-24 (ECF No. 56-14). Surran believed that MacCalister was following her,

“as though she was stalking me.” Surran Aff. ¶ 4. When Surran went to the

cashier to check out, MacCalister was behind her. Because she was afraid,

Surran put her shopping cart between herself and MacCalister and, after

checking out, waited behind the cashier until MacCalister checked out and left

the store. Id. ¶¶ 4-7; Lavoie Dep. II at 12:17-25 (ECF No. 56-8). Surran spoke

to the cashier, Michelle Lavoie, about MacCalister. At her deposition, Surran

stated: “I said to Michelle, there is something wrong with that woman. There is

something wrong with her. And Michelle replied to me, oh, no. There’s nothing

wrong with her. She comes into the store every[]day. And I repeated myself,

Michelle, there’s something wrong with her.” Surran Dep. at 53:1-6. The lawyer

then asked: “Did you say anything else to Michelle about Connor?”        Surran

responded: “No. That was it.” Id. at 53:7-9. Later, the lawyer asked: “Did you

tell her I feel really scared, I really need to do something about this?” Surran

answered: “No, I did not.” Id. at 54:1-3. But when Surran was confronted with

her earlier affidavit’s assertion that she whispered to the cashier that

MacCalister scared her, she responded, “It’s basically the same thing, yeah.” Id.

at 55:6-12 (referring to Surran Aff. ¶ 7 (ECF No. 84-8)); see POSMF ¶ 81. The

cashier testified that Surran’s comments “didn’t set off the alarm bells in me”

and that she “didn’t pick up on any distress.” Lavoie Dep. I at 30:24, 32:16-17
                                                                               17
(ECF No. 56-3); see also Lavoie Dep. II at 19. The plaintiff’s legal memorandum

argues that Surran was scared, but does not argue that Surran told Lavoie that

she was scared, only that she told the cashier there was “something wrong.” Pl.’s

Opp’n at 9. But the plaintiff’s opposing statement of material facts asserts that

Surran did tell the cashier she was scared. POSMF ¶ 81. I do not know what to

make of Surran’s statement that her affidavit version and her deposition

testimony of what she said to cashier Lavoie are “basically the same thing.”

Surran Dep. at 55:6-12. Treating any ambiguity in the light most favorable to

the plaintiff, however, I assume that Surran did whisper to cashier Lavoie that

MacCalister scared her.              But there is no evidence that she mentioned

MacCalister’s “stalking” behavior.

       Cashier Joan Doyle saw MacCalister approximately four times in Shaw’s.

Doyle Dep. at 18 (ECF No. 56-2).                   According to Doyle, MacCalister wore

camouflage and, unlike other customers, made no response to Doyle when Doyle

spoke.     PASMF ¶ 225; Doyle Dep. at 19.                  A few hours before the murder,

MacCalister shopped in Shaw’s26 and purchased a gallon of milk and a few other

things. POSMF ¶ 45; Doyle Dep. at 32. Doyle was the cashier who rang up her

items. PASMF ¶ 225. Doyle said that when she handed MacCalister her receipt,

MacCalister gave her a little smirk or half-smile. POSMF ¶ 47; Doyle Dep. at 34.



26The plaintiff’s additional statement of material facts asserts that a video clip of this earlier visit
shows MacCalister “reaching into her pocket and pulling out an object appears to be shaped like
a knife.” PASMF ¶ 154. But the plaintiff then immediately asserts that “it cannot be determined
with any certainty or accuracy whether this was a knife.” Id. ¶ 155. There is no evidence that
anyone at Shaw’s saw MacCalister reaching into her pocket and pulling something out. I
therefore do not consider the incident. The plaintiff adds that a Boudreau relative saw
MacCalister running down North Street waving a knife the day of the murder. Id. But there is
no evidence that any Shaw’s employee was aware of that incident before the murder.
                                                                                                     18
Doyle “didn’t think too much of it at the time,” Doyle Dep. at 35, but recalled it

after the murder, PASMF ¶ 47. To Doyle, a “smirk usually means they’ve got

something on their mind,” Doyle Dep. at 34, and Doyle did not think there was

anything unusual about the transaction beyond the smirking. PASMF ¶ 47.

After the murder, Doyle heard rumors that MacCalister shoplifted. Doyle Dep.

at 20; see also PASMF ¶ 251.

      Some Shaw’s employees reported comments made about MacCalister after

the murder—that, for example, she engaged in “shoplifting and that she was kind

of creepy,” PASMF ¶ 251 (shoplifting rumors or suspicions reported by Schaffer,

Doyle, Gogos, and McCourt); id. ¶ 160; Gogos Dep. at 23 (ECF No. 84-15) (after

the murder other employees said she was “kind of creepy”). Assistant Store

Director Adam Veno testified that after the murder he heard that “she was

rumored to steal.” Veno Dep. at 44. But no items were ever observed to have

been taken. See, e.g., Gogos Dep. at 23; DeRoche Dep. at 86; PASMF ¶ 234.

      Those are the things the record shows that Shaw’s’ personnel actually

observed or were told about MacCalister, her appearance, and her behavior.

      What Shaw’s Should Reasonably Have Known and Anticipated

      As I said earlier, there is no basis to conclude that Shaw’s could have or

should have obtained MacCalister’s medical records or her police records or

information about her interaction with her own family or with the Saco

community. I therefore set that evidence and information aside in assessing

what Shaw’s should reasonably have known and anticipated.

      Customer Katie Corriveau testified at deposition that she had seen

MacCalister about three times on North Street, but only once in Shaw’s, and that
                                                                                19
this observation occurred “within ten [days] to two weeks before Wendy was

killed.” PASMF ¶ 142; Corriveau Dep. at 19-23 (ECF No. 56-15). Corriveau said

that about 10-14 days before the murder, she made eye contact with MacCalister

in the parking lot outside the store, and thereafter MacCalister followed her into

the store with an angry look and a set jaw, and followed her across 2 or 3 aisles.

PASMF ¶¶ 146, 148-51. That conduct made Corriveau fearful. Id. ¶¶ 144-45.

But Corriveau did not report the incident to anyone at Shaw’s before the murder,

or see any reason to report it, DSMF ¶ 111; POSMF ¶ 111; Corriveau Dep. at

32:12-14; 50:6-51:21. There is no evidence that Shaw’s’ personnel observed the

incident.

       Customer Cindy Belanger testified that she was standing in a cashier’s

line at Shaw’s about a week before the murder and staring at a person whom

she identified after the murder (partly from her clothing) as MacCalister. POSMF

¶¶ 129-30, PASMF ¶ 140. As Belanger described it, the individual was standing

with a “thuggish” group of people across the store.                      See POSMF ¶ 118.27

Belanger testified that the individual, apparently upon becoming aware that she

was being stared at, turned around, POSMF ¶ 120; Belanger Dep. at 27:6-24

(ECF No. 56-16), and “lunged” while uttering the word “rah,” id. ¶ 119, but that

her feet did not move in the “lunge,” Dep. at 28: 9-13. Belanger interpreted the



27 The plaintiff’s additional statement of material facts says that Belanger also said that the group
had been “hanging at Shaw’s for several weeks, so Shaw’s must have been aware of the potential
for trouble,” PASMF ¶ 130 (quoting Belanger Dep. at 7 (ECF No. 56-16)). In fact, that appears to
be the plaintiff’s lawyer reading from a newspaper comment that Belanger wrote in the Portland
Press Herald, see id. at 6. The lawyer asked if she read it correctly and Belanger responded
“yeah,” id. at 7:6. There was no further explanation of the “potential for trouble.” If Belanger’s
earlier out-of-court statement is even admissible on this record, it seems to refer to the group’s
potential for causing trouble, which is not the subject of this lawsuit.
                                                                                                  20
incident as a threat.          POSMF ¶ 119; Belanger Dep. at 37:23-24.                     Upon

questioning by the plaintiff’s lawyer, the following interchange took place:

               Q. Was the volume of her voice when she did that, was it
               raised?
               A. I couldn’t hear it that good. I knew what she was doing
               and what she was saying, but it was too—she was too far
               away. It was like—you know, I was at one side of the store.
               She was clear at the other side of the store, with several
               registers in between, you know, so—
               Q. And would you say that there were a number of employees
               of Shaw’s between where she was when she made that noise
               and gesture at you and where you were standing?
               A. Yeah. I know other people saw it.
               Q. And how do you know that?
               A. Their body reaction. But I don’t remember who they were
               or, you know, what the circumstances were.
               Q. Do you remember seeing an employee of the store react to
               that gesture?
               A. No.

Belanger Dep. at 37:25-38:19; PASMF ¶ 138. The plaintiff focuses on Belanger’s

fear.   See PASMF ¶¶ 129-41.           But Belanger did not report the incident to a

cashier, Belanger Dep. at 9:25-10:1, 15:22-24, or anyone else at Shaw’s, DSMF

¶ 125; POSMF ¶ 125; Belanger Dep. at 29-30. Belanger’s account—that she

knows other people saw the incident because of “[t]heir body reaction” but does

not remember a store employee reacting to the gesture—does not show that any

Shaw’s employee saw the threat.28



28 The plaintiff’s retail security and loss prevention expert Stephen Melia concluded that some of
the store’s cashiers could likely see MacCalister in this incident, Melia Aff. ¶¶ 132-33, but he
never visited the store to examine the lines of sight, Melia Dep. at 132:1-2 (ECF No. 56-17).
PASMF ¶¶ 284-85. The defendant’s security expert, Jonathan Groussman, did visit the store
and looked at sight lines. See POSMF ¶ 134; Groussman Dep. at 197:10-199:19. He testified
that cashiers could not see MacCalister if she were in the produce section, Groussman Dep. at
196:7-14, but it is not clear that he placed MacCalister in the location Belanger described.
POSMF ¶ 134. (Belanger testified that MacCalister was standing “near” the produce section.)
Neither party provided photographs or diagrams of the front end of the store. But the plaintiff
agrees that Melia “admitted that he did not know whether the cashiers working the checkout
lines would have been able to see the interaction between Ms. MacCalister and Ms. Belanger,”
DSMF ¶ 152; POSMF ¶ 152; Melia Dep. at 45:10-14.

                                                                                               21
       Thus, there is no evidence that Shaw’s knew of the Corriveau or Belanger

incidents.    The plaintiff seems to argue that Shaw’s personnel should have

observed those incidents, but the record does not support that conclusion29 or

the necessary next step that Shaw’s then should reasonably have anticipated

that MacCalister was a danger to other customers.

       A post-murder review of the store’s video shows that after her earlier

purchase at Doyle’s station on the day of the murder, MacCalister exited the

store and sat for about five minutes on the ground very close to the door, almost

on the automatic door sensor. PASMF ¶¶ 211-13; Melia Aff. ¶¶ 51, 52 (ECF No.

84-17). This occurred about three hours before the murder. PASMF ¶ 211; Melia

Aff. ¶¶ 51, 52. There is no evidence that any Shaw’s personnel observed that

conduct.

       Just before the murder, two EMTs who were shopping at Shaw’s observed

MacCalister in the store.        See PASMF ¶¶ 187-88.           They recognized her from

previous encounters (not in Shaw’s).              Id.    One testified that at the time,

MacCalister was not behaving differently from other shoppers. POSMF ¶ 56;

Armand Beaulieu Dep. at 28 (ECF No. 56-6). The other had written an earlier

witness statement that the plaintiff’s lawyer obtained from the State Attorney

General’s office in its murder investigation. Pl.’s Mot. to Seal ¶ 6 (ECF No. 82).

In that written statement he had said:



29 According to the plaintiff, the “customer encounters are highly relevant because they serve as
circumstantial evidence allowing a jury to infer that Shaw’s likely saw the same things.” Pl.’s
Resp. at 4 (ECF No. 100). But I have no basis beyond supposition and speculation to conclude
that any Shaw’s’ employee did see MacCalister’s interactions with Belanger and Corriveau. The
plaintiff had full opportunity through investigation and deposition to gather evidence of what
Shaw’s’ employees saw or didn’t see.
                                                                                              22
              On walking over to the meat section is when I first saw the
              assailant as she was walking towards me coming from the
              frozen foods section. She caught my attention as her
              demeanor and presentation was different, I noted her
              walking by me several times (as if she was pacing) while I was
              in the back of the store, she didn’t have a basket or pushing
              a cart and wasn’t carrying any groceries but as I thought
              maybe she hasn’t found what she [was] looking for yet,
              Armand [the other EMT] then met up with me and mentioned
              he had noticed this same person walking back and [forth]
              and mentioned that the fire department had a past with this
              person. We then brushed it off . . . .

Statement of Jerry Beaulieu at 148 (ECF 82-3). See also POSMF ¶¶ 53, 56, 58,

59; PASMF ¶ 187.           The plaintiff’s lawyer later questioned him about his

statement30:

              Can you describe to me, as she’s walking toward you, what
              you observed[?]
              A. She was walking in the back part of the store. It was a
              pretty good pace, like she was on her way to get something.
              What struck me is she was dressed in full army fatigues,
              which kind of was like, okay. But I knew, well, that’s Connor.
                     So then it was just like as soon as I made a connection
              who that was, it was like, all right, I just know who she is.
              She’s—she likes to be different and that’s who she is. So
              that—no problem with that.
              Q. Meaning you had seen her dressed like that before; is
              that—
              A. She would—she would—I hate to use the word stick out,
              but she would like wearing full army fatigues, something like
              that. Or all dressed in leather, that kind of thing.
                     So, you know, when you see her, you knew it was her.
              You know, okay, it’s Connor.
              ...
              Q. What did her face look like at the time?
              A. Normal. Just—she was wearing sunglasses. She had her
              ear pods in. She was listening to music, just walking down
              the aisle.
              ...
              Q. What do you mean by pacing?
              A. She was just walking the back row, like she was looking
              for something. It’s almost like she couldn’t find the aisle that
              the food was in type thing, so she kept going back and forth.


30The admissibility of the earlier written statement is uncertain. I will assume it is admissible
under Fed. R. Evid. 803(5), although it is not clear that the witness “now cannot recall well
enough to testify fully and accurately.” Id.
                                                                                              23
                       So it just—you know, I just noticed her walk by me
               several times. You see people—a lot of people don’t recognize
               the stuff from the store, but we tend to be on high alert, so
               we notice people and their actions more so than people
               driving, people in the store, people—and that’s just one of
               those things that caught my eye.
               Q. It certainly stood out more to you than any other
               customer—
               A. Right[.]
               Q. —that was around you at that moment, right?
               A. Yeah.
               Q. And did you find it odd that she was pacing, but not—
               didn’t appear to be carrying a basket or a shopping cart?
               A. It caught my eye, but I didn’t think anything of it. It didn’t
               really—you know, I didn’t think anything threatening or
               anything like that. It was just . . .
               Q. Okay. When you say her demeanor was different, what
               did you mean by that when you wrote that in your
               statement?
               A. It was just the way she was walking. Like say she was in
               a hurry. She was kind of walking fast.
               Q. Some people in this case have described that she tended
               to present as being angry. Would you agree with that?
               A. I didn’t get that. It was more just like she was in a hurry,
               looking for something. That’s the best I can describe it.

Jerry Beaulieu Dep. at 13:4-16:8 (ECF No. 56-7).

       Although the plaintiff’s expert says that Shaw’s employees should have

observed this behavior by MacCalister in the minutes immediately before the

murder and intervened,31 PASMF ¶ 188; Melia Aff. ¶ 27, the EMT’s observations



31 The plaintiff’s expert believes that the video shows “[w]hat appears to be an employee of the
meat department, in a classic white coat/uniform,” Melia Aff. ¶ 29, in proximity to MacCalister.
The expert refers to him thereafter as “[t]he presumed Shaw’s meat department employee,” id. at
¶ 31, and concludes that this presumed employee should have made the same observations as
the EMTs and taken action. Shaw’s denies that the figure in a white coat was an employee,
points out that he appears to be wearing shorts and sandals, and asserts that it has a meat
department dress code that is inconsistent with this apparel. Goodrich Aff. ¶ 18 (ECF No. 96-
1). The plaintiff’s expert also perceives in the video a later crossing of paths between MacCalister
and an employee carrying a broom. Aff. ¶¶ 34-35. These observations are summarized in PASMF
¶¶ 188-96. The expert states: “Based on the . . . testimony of [the EMTs] and the details I can
see from the photos at Exhibit B, my expert opinion is that the employees working for Shaw’s
had the same opportunity to take notice of [MacCalister] pacing in the back of the store. . . .
Shaw’s should have noticed this and approached or interacted with [MacCalister]; if the EMTs
had enough time to notice her, then the store’s own employees should have as well.” Aff. ¶ 27.
Although I am doubtful that the plaintiff’s expert is competent to identify these as Shaw’s’
employees, I will assume for summary judgment purposes that they are Shaw’s’ personnel.
                                                                                                 24
of pacing and the contemporaneous video clips do not support an inference that

Shaw’s was then put on notice that MacCalister posed a danger to another

customer, given the information Shaw’s had about MacCalister’s previous

behavior in the store and the lack of information Shaw’s had about her behavior

in Saco outside of Shaw’s.

      Combination of What Shaw’s Knew or Should Reasonably Have Known
      and Anticipated

      In sum, the record viewed most favorably to the plaintiff shows that in

2011 store director DeRoche learned that MacCalister scared customers by her

appearance and her conduct in smoking cigarette butts outside the store

entrance. DeRoche confirmed for himself that she looked scary, and called the

Saco police.    They told him that MacCalister had unidentified previous

interactions with the Saco police and characterized her and her mother as

“crazy.” She was then banned from the premises. After a year (i.e., in 2012),

she was permitted to resume shopping at Shaw’s and there were no other

incidents until the events of 2015. MacCalister had a shaved head, wore baggy

black or camouflage clothing with a chain, men’s military boots, and a backpack,

and had offensive Nazi tattoos. She shopped regularly at Shaw’s, buying small

quantities of goods, and often did not use a shopping cart or basket. MacCalister

was suspected of shoplifting but was never caught doing so. Shaw’s’ policies

warn employees that people engaged in shoplifting can be violent, but this

murder had nothing to do with shoplifting.     MacCalister had an angry face,

bulging eyes, and clenched jaw, looked creepy, exhibited taciturn behavior, was

seen shaking a couple of times, and sometimes appeared as if she were “on”

                                                                               25
something. Customers told cashiers words to the effect that something was

wrong with her or that she was strange or weird.                     One customer service

representative sometimes felt awkward or uncomfortable in her presence but did

not witness threatening behavior.32            In June or July, customer Surran told

cashier Lavoie that she was frightened of MacCalister and that there was

something wrong with her. On the day of the murder, when MacCalister bought

a few items about three hours earlier, she gave cashier Doyle a smirk or half-

smile when Doyle handed her the receipt.

       But MacCalister was never physically violent on store premises before the

murder and she never displayed knives in Shaw’s.                   Shaw’s was unaware of

MacCalister’s behavior in the Saco community.                 However one interprets the

significance of MacCalister’s pacing just before the murder, and assuming that

Shaw’s personnel saw or should have seen it, there is no basis to conclude that

it put Shaw’s on notice that MacCalister was dangerous. Her smirk or half-smile

to cashier Doyle at checkout a few hours earlier is likewise not enough for a jury

to conclude that it was a signal of impending violence and that Shaw’s should

then have done something. Even the plaintiff’s expert concedes that it was not

significant. Melia Dep. at 33:5.

       I apply Maine law to those facts.


32 The plaintiff asserts at page 10 of her legal memorandum that the staff at Shaw’s were afraid

of MacCalister and at page 20 refers to “Shaw’s employees’ own inferred fear of” MacCalister.
See PASMF ¶ 290; see also Melia Aff. ¶ 138 (“The staff was frightened of CM too.”). Melia, the
plaintiff’s expert, has no foundation to testify about employees’ fear or lack thereof. Moreover,
no Shaw’s’ employee testified that he or she was afraid of MacCalister. The most any employee
said was that she felt awkward or uncomfortable with MacCalister. Schaffer Dep. at 28:11 (ECF
No. 56-5). For summary judgment purposes, I do not accept the plaintiff’s characterization of
the employees’ “inferred fear,” for lack of evidence.

                                                                                              26
       Maine Law

       The first issue in a negligence case is whether the defendant owed the

plaintiff a duty of care. The Maine Law Court’s most recent pronouncement on

the question of duty33 in a premises liability negligence case involved a sexual

assault at a fraternity house. In Brown v. Delta Tau Delta, 118 A.3d 789 (2015),

the Law Court stated:

              Even though the issue is fact driven, the question of duty is
              a legal question decided by the court, not the jury. Because
              it is a mixed question of law and fact, the facts in any given
              case will determine whether an entity has a duty to the
              putative plaintiff. This is a multi-factored analysis that
              necessarily evokes policy-based considerations including the
              just allocation of loss.

Id. at 791-92 (internal citations omitted). For these “policy-based considerations

including the just allocation of loss,” the Court previously had said:

              We must always consider societal expectations regarding
              behavior and individual responsibility in allocating risks and
              costs, and we consider “‘the hand of history, our ideals of
              morals and justice, the convenience of administration of the
              rule, and our social ideas as to where the loss should fall.’”

Alexander v. Mitchell, 930 A.2d 1016,1020 (Me. 2007) (not a premises liability

case); Decker v. New England Pub. Warehouse, 749 A.2d 762, 765 (Me. 2000)

(same); Trusiani v. Cumberland & York Distributors, Inc., 538 A.2d 258, 261

(Me. 1988) (same, and adding “mores of the community” and the “endeavor to

make a rule in each case that will be practical and in keeping with the general

understanding of mankind”).




33For a helpful discussion of Maine’s duty cases, see Simmons, Zillman & Furbish, Maine Tort
Law § 7.03 (2018).
                                                                                         27
       In dealing with a third-party assault at a retail store, the Law Court has

made the parameters of duty clear: “a proprietor of an inn, hotel, motel,

restaurant, or similar establishment is liable for an assault upon a guest or

patron by another guest, patron, or third person where he has reason to

anticipate such assault, and fails to exercise reasonable care under the

circumstances to prevent the assault or interfere with its execution.” Kaechele v.

Kenyon Oil Co., 747 A.2d 167, 170 (Me. 2000) (emphasis added) (quoting Brewer

v. Roosevelt Motor Lodge, 295 A.26 647, 651 (Me. 1972)). “A proprietor must

guard its patrons against not only known dangers but also those which it ‘should

reasonably anticipate.’” Id. at 171 (emphasis added) (quoting Brewer, 295 A.2d

at 651).     The reasonable anticipation issue “must be analyzed from two

perspectives: first, did [the store] have notice that its facility generally presented

a risk that third parties would assault its patrons; and second, did [the store]

know, or should it have anticipated that [the person who committed the violence]

would assault a patron on the [afternoon] in question.” Id. In this case, the

plaintiff does not argue the first “perspective” (that Shaw’s had notice of a general

Saco facility risk of third-party assault), but only the second—that on or before

August 19, 2015, Shaw’s should reasonably have anticipated that MacCalister

was a danger to other customers.34 So the issue here is foreseeability (reasonable


34 Although the plaintiff’s legal memorandum makes brief reference to the Saco urban

environment, Pl.’s Opp’n to Def.’s Mot. for Summ. J. (Pl.’s Opp’n) at 20 (ECF No. 85), at oral
argument the plaintiff confirmed that the estate’s claim does not rely upon either the urban
environment in Saco, Maine, or experiences at other Shaw’s stores, but rather upon the Saco
Shaw’s store’s experience with MacCalister.
        I use the broad term “danger to other customers” because the Law Court has said: “That
defendant’s employee could not have foreseen the exact nature of the injury which in fact
occurred, does not relieve him of liability, if some harm was reasonably foreseeable under the

                                                                                           28
anticipation). Given Maine’s clear law on this issue, I conclude in considering

Shaw’s’ duty that I do not need to assess—with one possible caveat—the policy-

based considerations of duty, but only foreseeability.

       The Restatement (Third) of Torts: Liability for Physical and Emotional

Harm § 7 cmt. j (2010), “disapproves” of this practice of making foreseeability a

part of the “duty” determination:

               A no-duty ruling represents a determination, a purely legal
               question, that no liability should be imposed on actors in a
               category of cases. Such a ruling should be explained and
               justified based on articulated policies or principles that
               justify exempting these actors from liability or modifying the
               ordinary duty of reasonable care. These reasons of policy
               and principle do not depend on the foreseeability of harm
               based on the specific facts of a case. They should be
               articulated directly without obscuring references to
               foreseeability.
               . . . A lack of foreseeable risk in a specific case may be a basis
               for a no-breach determination, but such a ruling is not a no-
               duty determination. Rather, it is a determination that no
               reasonable person could find that the defendant has
               breached the duty of reasonable care.35

       Maine recognized the difficulty in 1992: “The designation of harm as

‘foreseeable’ gives rise to some confusion in negligence analyses because the

question of foreseeability informs both the issue of duty and the issue of



circumstances” and that the question of whether the ultimate harm was within the range of
reasonable apprehension of “some harm” is for the jury. Schultz v. Gould Academy, 332 A.2d
368, 370 (Me. 1975). “[D]anger to its customers” is also a term that the plaintiff uses. See Pl.’s
Opp’n at 21.
35 The Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 40(b)(3) (2012)

now covers the affirmative duties of those who hold their property open to the public, replacing
the Restatement (Second) of Torts § 344. See Restatement (Third) of Torts § 51 cmt. a. Section
40(b)(3) cmt. d says:
        When a court is persuaded that, under the particular circumstances involved in
        the case, no reasonable jury could conclude that the defendant acted
        unreasonably, the court should find the evidence of negligence insufficient as a
        matter of law. Such a resolution is preferable to employing a no-duty rule that is
        based on the particular facts of the case. See § 7, Comment j.”
Section 7, comment j, is the comment I have quoted in text.
                                                                                               29
proximate cause.”            Cameron v. Pepin, 610 A.2d 279, 281 (Me. 1992).

Nevertheless, that case declared that “[f]oreseeability . . . is one consideration

among many that must be taken into account when courts engage in a duty

analysis,” id. at 282, and the Law Court has never departed from that

formulation. I apply Maine law and terminology and therefore speak in terms of

the court’s role in determining duty, including the role of foreseeability or

reasonable anticipation, but I do so, taking the facts in the light most favorable

to the plaintiff.36

       It is tempting to say that there is a material factual issue on foreseeability,

and simply leave this tragic case to a jury to straighten out. But Maine law is

clear—Shaw’s is liable only if it reasonably should have anticipated that

MacCalister was a danger to another customer on August 19, 2015.

MacCalister’s appearance and behavior in Shaw’s scared some customers and

sometimes      made      a    customer     service     representative      feel   awkward       or

uncomfortable, and her clothing and shopping behavior made her a suspect for

shoplifting. Viewing this record in the light most favorable to the plaintiff, I

conclude that what Shaw’s knew, should have known, or should reasonably have

anticipated did not suggest that on August 19, 2015, MacCalister was a danger

to other customers.37


36 My ruling would be the same with the Third Restatement’s different nomenclature.

Specifically, Maine’s law of premises liability duty is clear, but the evidence presented on the
motion for summary judgment viewed in the light most favorable to the plaintiff would not
support a jury finding that Shaw’s should reasonably have anticipated that MacCalister created
a danger to its customers and taken preventive action on or before August 19, 2015.
37 The plaintiff has presented an expert’s opinion that Shaw’s shoplifting prevention policies were

violated and, if followed, could have forestalled the murder. PAMSF ¶¶ 75-94. If I had found a
duty on the part of Shaw’s because it reasonably should have anticipated danger from

                                                                                                30
       And there is a potential policy issue here. Because the record does not

establish reasonable anticipation of danger, I need not resolve it, but the lurking

issue is what should be the duty of public retailers whose customers have bizarre

or offensive clothing, appearance, demeanor or behavior but do not actually

engage in or threaten violence on the retailers’ premises? To avoid risk, should

the retailers exclude them from their stores?38 If the plaintiff should appeal and

if the First Circuit should disagree with my conclusion about the foreseeability

of MacCalister’s danger to other customers, it might be advisable to certify the

issue to the Maine Law Court, because the state public policy issue cannot easily

be resolved by a federal court.




MacCalister, such evidence might be relevant on proximate causation and on whether Shaw’s
behaved reasonably in light of the threat. But I do not reach those issues because I conclude
that in light of what Shaw’s knew or reasonably should have anticipated, it had no reason to
anticipate that MacCalister was dangerous to other customers and therefore no duty.
        The plaintiff also seems to argue that as a suspected shoplifter MacCalister should have
been viewed as a threat of violence. Pl.’s Opp’n at 6, 12; see also PASMF ¶ 251 referring to the
plaintiff’s expert’s affidavit that because a shoplifter is already committing a crime, the “likelihood
that they would commit another crime may therefore be increased” and referring to Shaw’s’
training materials that staff should be “aware of the increased propensity for violence when
dealing with shoplifters.” Melia Aff. ¶ 99. But the plaintiff has admitted that his expert “agreed
that certain criteria─like a person wearing baggy clothing, carrying a backpack, shopping with a
bag that is open, putting things in a shopping cart so one cannot see what is underneath, or
getting to the door and not quite looking like one is going to buy something─are triggers for
shoplifting but are not criteria that in and of themselves would predict whether someone might
commit a violent crime.” DSMF ¶ 159; POSMF ¶ 159. Here, MacCalister’s murder of Boudreau
had nothing to do with shoplifting. Yes, treating MacCalister as a shoplifter and keeping her out
of the store or intervening on the day of the murder might have prevented the murder, but so too
would keeping her out of the store for discriminatory reasons involving her medical condition,
gender identity, personal style choices, etc. Boudreau’s murder was not within the scope of risk
that Shaw’s shoplifting policies were concerned with.
38 Shaw’s raised this important issue summarily in the concluding paragraph of its reply: “At a

policy level, the Plaintiff’s position is untenable, as it would make grocery stores, retailers,
restaurants, and all public places responsible for identifying the psychiatric and criminal
histories of all individuals who pass through their doors, or at least those who appear different.
The Plaintiff would charge stores with the responsibility to constantly monitor these individuals
while they are on the premises.” Def.’s Reply to Pl.’s Opp’n at 10 (ECF No. 95). Because the
issue was first raised in the defendant’s reply, the plaintiff did not have an opportunity to respond
to the argument in writing. The plaintiff did not address it at oral argument.

                                                                                                    31
                                         CONCLUSION

       Wendy Boudreau’s August 2015 murder in the Saco Shaw’s ice cream aisle

was a shocking, tragic event. Could or should police and health care personnel,

with the information available to them, have appreciated MacCalister’s danger

to others and taken steps to thwart it? I don’t know. But the summary judgment

record does not support the conclusion that either generally or on the day in

question Shaw’s’ personnel knew or reasonably should have anticipated that

MacCalister posed a danger to other customers in its Saco store.

       The plaintiff’s motion for sanctions is DENIED and the defendant’s motion

for summary judgment is GRANTED.39

       SO ORDERED.

       DATED THIS 18TH DAY OF JULY, 2019

                                                    /S/D. BROCK HORNBY
                                                    D. BROCK HORNBY
                                                    UNITED STATES DISTRICT JUDGE




39 To the extent that either party has asked me to strike statements of material facts, no action
is necessary in light of my ruling.
                                                                                              32
